Citation Nr: 0614217	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability claimed as secondary to the veteran's service-
connected left knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1999 and March 2003 rating decisions of the RO by 
which the RO denied entitlement to the benefits enumerated 
above.

In January 2006, the veteran and his spouse testified at a 
hearing before the undersigned, which took place at the RO.  
By signed statement dated that month, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with his hearing.  38 C.F.R. § 20.1304 (c) 
(2005).  


FINDINGS OF FACT

1.  The veteran's left hip trochanteric bursitis with 
degenerative changes is shown to be related to his service-
connected left knee disability. 

2.  The veteran did not engage in combat with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed PTSD-
inducing stressors.






CONCLUSIONS OF LAW

1.  The veteran's currently diagnosed left hip trochanteric 
bursitis with degenerative changes is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  The veteran's PTSD was not incurred in or as a result of 
his active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

VA has an obligation to notify those claiming VA benefits of 
what information or evidence is needed in order to 
substantiate a claim, and a duty to assist claimants by 
making reasonable efforts to obtain the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Upon receipt of an application for service connection, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Id.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in January and April 2004, the RO sent the veteran 
letters that informed him of the evidence necessary to 
establish service connection for a left hip disability and 
PTSD, what evidence they would obtain and what evidence he 
should submit.  The letters also, essentially, requested that 
he provide any evidence in his possession that pertained to 
the claims.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  With respect to the issue of 
entitlement to service connection for a left hip disability, 
service connection on a secondary basis is warranted.  
However, the veteran is not prejudiced by the lack of 
information regarding the establishment of a disability 
rating and effective date, as he will have ample opportunity 
to appeal these matters if he is not satisfied with the 
disability rating or effective date assigned.  

The Board observes that the notice letters discussed herein 
were issued after the RO's initial adjudication of these 
claims.  This procedural defect has been cured, however, 
because the claims have been readjudicated in April 2004 and 
January 2005, after notice was provided.  Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issues on 
appeal.  

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record but does not have to 
discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, and the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Left hip

A review of the record reveals that service connection for a 
left knee disability has been in effect since April 1971 and 
that the veteran has undergone several left knee surgerical 
procedures.

On January 1999 VA orthopedic examination, the veteran 
reported worsening left hip pain that originated two years 
prior.  The examiner observed atrophy of the left quadriceps 
and hamstring muscles as well as tenderness over the greater 
trochanteric area.  The examiner noted that the veteran's 
gait was normal with the use of his brace.  An X-ray study of 
the left hip revealed osteoporosis.  The examiner indicated 
that there was no significant joint abnormality of the left 
hip and that no left hip condition secondary to the veteran's 
left knee disability was present.

On February 2003 VA orthopedic examination, the examiner 
observed an antalgic gait and noted that the veteran used a 
cain when not wearing his left knee brace.  There was 
tenderness of the left greater trochanter bursa with pain on 
raised abduction.  The examiner diagnosed left greater 
trochanteric bursitis due to an antalgic gait with disuse 
atrophy of the left hip.  The examiner opined that "this is 
service connected."  

A July 2003 X-ray study of the left hip was suggestive of 
mild degenerative changes.  The following month, a VA 
physician assessed left hip pain likely resulting from early 
degenerative joint disease and possible trochanteric 
bursitis.  

In a March 2005 progress report, the veteran's private 
physical therapist indicated that the veteran had severe left 
quadriceps atrophy, left knee pain, and that he had only 
partial left lower extremity weight bearing capability.  

The competent evidence reflects left hip osteoporosis, left 
hip degenerative changes, and left hip bursitis.  The 
veteran, therefore, has a left hip disability.  A present 
disability is a prerequisite for the granting of service 
connection.  38 C.F.R. § 3.303; Gilpin, supra.  In addition 
to a present disability, the evidence must reflect a 
relationship between it and service or another service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The most recent evidence in unequivocal in showing atrophy of 
the left lower extremity musculature as well as an antalgic 
gait.  The February 2003 VA examiner assessed a link between 
the veteran's left hip trochanteric bursitis and his antalgic 
gait.  The February 2003 examiner also indicated, at least 
implicitly, that the veteran's antalgic gait was due to the 
service-connected left knee disability.  The examiner 
asserted that the veteran used a cain when not wearing his 
left knee brace.  It stands to reason, therefore, that the 
cause of the antalgic gait is his left knee disability.  
Furthermore, the Board notes that aside from the left knee, 
the record is silent regarding any other source for an 
antalgic gait or atrophy of the left lower extremity 
musculature.  Thus, the Board concludes that the veteran's 
antalgic gait is due to his service-connected left knee 
disability.  It follows that the veteran's currently 
diagnosed left hip disability is due to an abnormal gait 
caused by the service-connected left knee disability and that 
service connection for a left hip disability on a secondary 
basis is warranted.  38 C.F.R. § 3.310.

The Board is aware that the evidence in this regard is not 
entirely in the veteran's favor.  Indeed, the January 1999 VA 
examiner opined that the veteran's left hip joint was within 
normal limits and that there was no left hip disability that 
was related to his service-connected left knee disability.  
When the January 1999 VA examiner rendered this opinion, 
however, only left hip osteoporosis was present.  
Nonetheless, the veteran subsequently developed left hip 
bursitis and degenerative changes, and it appears that the 
nature of the veteran's left hip disability changed since the 
January 1999 VA examination.  The January 1999 VA medical 
opinion, therefore, is no longer valid.  In any event, 
however, the Board finds no reason to credit the January 1999 
VA medical opinion over the February 2003 VA medical opinion.  
As such, the evidence for and against the veteran's claim is 
at least in relative equipoise, and the veteran must prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

PTSD 

The service medical records are silent as to a diagnosis of 
PTSD or any other acquired psychiatric disorder or adverse 
psychiatric symptomatology.  

Service personnel records reflect that the veteran served in 
Vietnam from February 1969 to February 1970, primarily as an 
operator of heavy equipment as part of the 31st Engineering 
Battalion.  He is the recipient of, among other honors, the 
Vietnam Service Medal and the Army Commendation Medal for the 
periods of February 1969 to February 1970 and November 1969 
to January 1970 for exceptionally meritorious service while 
surmounting "extremely adverse conditions" as well as 
efficient and inspirational service in Vietnam.  The Board 
notes that the veteran was not awarded a Purple Heart, the 
Combat Infantryman Badge (CIB), or other decoration that in 
itself would suggest combat service.

The current medical evidence reflects a diagnosis of PTSD.  
In September 1999, the veteran reported firing weapons in 
combat, being fired upon, and witnessing dead and wounded 
soldiers to include when acting as a door gunner on a medical 
evacuation helicopter.  He described symptoms such as 
nightmares and alienation, and the examiner diagnosed PTSD.

In a December 2000 written statement, the veteran indicated 
that he supported and supplied various units throughout 
Vietnam.  He described witnessing an incident in which a 
drunk serviceman shot and killed another serviceman.  Next, 
he served in an Army Special Forces camp on the Cambodian 
border conducting mine sweeps and experiencing sniper 
attacks.  At his subsequent posting, he was exposed to mortar 
fire and indicated that many soldiers were killed and 
wounded.  When operating his equipment outside base, he had 
shots fired at him.  The veteran also asserted that he served 
as a door gunner when volunteers for that duty were sought.  
On one occasion, according to him, his helicopter was shot 
down, and he suffered a left knee injury.  Finally, he 
delivered mail by helicopter to wounded soldiers.  The Board 
notes that the veteran's service medical records do indeed 
reflect medical treatment for the left knee but they do not 
indicate that the veteran suffered a right knee injury as a 
result of a helicopter accident.  A February 1969 service 
medical record reflects that the veteran had banged his left 
knee and had traumatic pain.  August 1969 service medical 
records relate left knee complaints but do not reflect any 
traumatic cause other than pain in the left knee since 
striking it six months before.  A September 1970 service 
medical record indicates a torn medial meniscus of the left 
knee not due to any known injury.

On February 2003 VA psychiatric examination, the veteran had 
difficulty discussing his Vietnam experiences.  However, he 
recounted the incident in which his helicopter was shot down 
and added that the pilot and crew chief were killed as a 
result.  The veteran complained of nightmares, flashbacks, 
and hypervigilance.  The examiner diagnosed PTSD.  

At his January 2006 hearing, the veteran spoke of the 
incident in which a drunk serviceman killed another 
serviceman in the veteran's presence.  The drunken soldier, 
apparently, also pointed a gun at the veteran's head but did 
not manage to fire the weapon.  The veteran stated that the 
soldier who was killed was named M.S., and he spelled the 
last name - the Board notes that in the written statement 
discussed above, the veteran provided an alternative spelling 
for M.S.'s last name.  At his hearing, he supplied several 
photographs taken during his time in Vietnam.  He is seen 
operating heavy equipment, and one photograph depicts what is 
purportedly a bullet hole in the veteran's vehicle.  Another 
photograph depicts a helicopter that was purportedly shot 
down, one depicts the alleged aftermath of a rocket attack, 
and one depicts the tents in which the veteran's unit 
resided.  Regarding the latter, sandbags are evident, and the 
veteran asserted that such living conditions reflected combat 
service.  

The record indicates that the veteran has a current diagnosis 
of PTSD and that he did not serve in combat with the enemy.  
Rather, he served with an engineering battalion as a heavy 
equipment operator, and there is no evidence of record such 
as a purple heart or CIB that would reflect combat service.  
Because there is no sign of having served in combat, the 
veteran's alleged stressors must be independently verified if 
service connection for the presently diagnosed PTSD is to be 
granted.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.

The Board is of the view that the PTSD-inducing stressors 
reported by the veteran are not of the type that can be 
verified.  Absent specific dates and place names, these 
incidents cannot be reasonably verified.  Regarding the 
veteran's general claims of seeing dead bodies and injured 
servicemen, stressors of this type cannot be verified.  They 
are too general and common for verification absent specifics, 
which the veteran failed to provide.  The veteran has spoken 
of witnessing the intentional killing of one serviceman by 
another.  This incident, as well, cannot be confirmed.  The 
veteran provided the name of the victim but with several 
alternative spellings.  Without a specific and correctly 
spelled name, this incident too cannot be verified.  Finally, 
the Board notes that there is no record of the veteran having 
served as a door gunner on a medical evacuation helicopter or 
having survived a helicopter crash.  Had such an incident 
occurred, the service medical records would presumably have 
made reference to it.  Thus, there is no apparent need for 
the Board to seek confirmation of this alleged incident.

Absent a confirmed in-service stressor in cases such as the 
veteran's where there is no combat service, service 
connection for PTSD cannot be granted.  Id.  Service 
connection for PTSD, therefore, is denied.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the evidence 
is against the veteran's claim.  While there is a diagnosis 
of PTSD, the record contains no verified or verifiable in-
service PTSD-inducing stressors.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.  


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for left hip trochanteric bursitis with 
degenerative changes is granted.

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


